Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3 and 8 canceled
Claims 1-2, 4-7, 9-11 and 17-20 amended 
Claims 1-2, 4-7 and 9-20 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 7, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta (US Pat 5,760,366) in view of Kantor (The effect of target temperature on the deterioration of metal surfaces under pulsed laser irradiation, NPL), and in further view of Yamazaki (PG Pub 2004/0035360 A1).
Consider Claims 1-2, Haruta teaches the process of forming a layer on a substrate using PLD (abstract), where the PLD process includes a target (5) and a substrate (2) facing the target (Fig. 118). Haruta teaches the deposition by irradiating laser beam on the first location on the target and generating the plume and depositing onto the substrate (abstract), and where the generated plume is plasma plume (Col. 1, lines 33-44). Haruta teaches the use of two laser system having first laser (10) having laser beam (16) for depositing on the substrate, and a second laser (126) having laser beam (128) for melting the target surface with such low energy that does not evaporate the target materials. Haruta teaches the synchronization between the two lasers pulses on the target spot (Col. 75, lines 47-65), and the rotating of the target using rotation means (Col. 4, lines 48-50) for changing the target spot (Col. 75, lines 8-10).
Haruta does not teach the melting of the target surface would smooth the surface of a second location.
However, Kantor is in the art of pulse laser treatment/preheating of target surface for PLD process (abstract, introduction), teaches the heating of the target surface (second st para) in order to smooth the target (page 2, left Col., 3rd para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Haruta with Kantor to heat the target surface at a second location up to about melting point to smooth the surface target, to eliminate/prevent the number/present of particle onto the deposited film (page 1, right Col., 1st para)
The combined Haruta (with Kantor) teaches step of smoothing using heating process to melt the upper surface of the target using laser beam, with low energy that no plasma is generated (Haruta, Col. 75, lines 50-55), thus below the plasma generation threshold, where the melting energy beam is laser beam (126) (Haruta, Fig 118).
The combined Haruta (with Kantor) does not teach the moving of the target between at chamber for irradiating process in a first location a spot on the target to a chamber having smoothing process at a second location a spot on the target with a controlled speed, so that the target would arrive at the desired moment for processing irradiation step.
However, Yamazaki is in the prior art of multi-processing substrate between various chambers (abstract, Fig. 1), teaches multi-chamber processing system having a pretreatment chambers (103A and 103B) and process of film forming chamber (109A, 109B, 113A, and 113B) (FIG. 1, [0082]), where the substrate are transferred between the pretreatment chambers and the film forming chambers [0086], and where the transferring process is fully automated system using control drive unit [0110].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Haruta (with Kantor) with Yamazaki to transfer the target from second location (pretreatment chamber) to the first location (film forming chamber) with a controlled speed using control drive unit to arrive at the desired moment for processing the irradiation step at a first occasion, to provide with a fully automated and controlled system for transporting target within a closed environment between processing chambers [0110].  

Consider Claims 4 and 13, the combined Haruta (with Kantor with Yamazaki) teaches the smoothing process using laser melting and the forming of waves which as frozen/solidify (Kantor, page 4, Left Col., 1st para) or re-solidification (Kantor, page 4, conclusion).
Consider Claims 7, 10, 12 and 17-18, the combined Haruta (with Kantor with Yamazaki) teaches step of smoothing using heating process to melt the upper surface of the target using laser beam, with low energy that no plasma is generated (Haruta, Col. 75, lines 50-55), thus below the plasma generation threshold, where the melting energy beam is laser beam (126) (Haruta, Fig 118)
Consider Claims 9, 11 and 19-20, the combined Haruta (with Kantor with Yamazaki) teaches moving the target using rotation means (Col. 4, lines 48-50) for changing the target spot (Col. 75, lines 8-10), thus moving the newly smoothed spot to the deposition laser region for irradiating the target, where the target is moving with displacement speed, such as 120 RPM (Col. 25, lines 41-43).

Claims 5-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta (US Pat 5,760,366) in view of Kantor (The effect of target temperature on the deterioration of metal surfaces under pulsed laser irradiation, NPL), and in further view of Yamazaki (PG Pub 2004/0035360 A1), and further view of McIntyre (US Pat 5,257,706). 
Consider Claim 5-6 and 14-16, the combined Haruta (with Kantor with Yamazaki) teaches the previously claimed in claims 1-2. 
The combined Haruta (with Kantor with Yamazaki) does not teach the particle bombardment treatment to remove the adhering particles. 
However, McIntyre is in the art of laser ablating a target surface to remove debris (particulates) that were re-deposited on the target surface during ablation process and surface smoothing (Col. 1, lines 5-10, and lines 53-58), as the debris/particulates are adhering to the target surface (Col. 1, lines 41-52), teaches the process of cleaning/removing the target surface from the adhering debris/particulates using pulse laser (UV pulse laser) (Claim 10, Col. 6).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Haruta (with Kantor with Yamazaki) with McIntyre to remove the adhering particles, using particles bombardment treatment such as pulsed laser, from the target surface using clean the target surface from contaminates before the continuous of the deposition/ablating process (Col. 1, lines 45-49).

Response to Arguments
Applicant’s arguments, filed 03/31/2021, with respect to the rejection(s) of claim(s) 1-2, 4-7 and 9-20 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Haruta with Kantor and Yamazaki. 


However, the limitation “first location”, and “second location” does not encompass that those locations are on the target/target surface rather than the target itself is transported between two separate locations or two processing chambers. Moreover, the prior art of Yamazaki disclose the transporting between multi-chamber system, including pretreatment chamber (such as 103A) which encompass the smoothing step at a second location, and film forming chamber (such as 109A) and the transporting between those chambers using robotic arm (Fig. 1) with the speed controlled by fully automated system [0110]. Therefore, it would be obvious to transport with a predetermined/desired speed the target from a first location, where at the first location/chamber the smoothing with the PLD is being processed, to a second location/chamber where at the second location the target is being irradiated with the PLD to arrive at a controlled desired time.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718